Per Curiam,
Nothing could be clearer than the intention of the testatrix that the shares of her son and daughter should be held in trust for them. Her direction is that a share of her estate be held by her executors, and the survivors of them, in trust for each of her children, the income arising therefrom to be paid to them annually during the term of their natural lives. As this intention of the testatrix to create a trust and guard her bounty for her children with the protection of a trustee is so clear, the validity of the trust is not affected because there is no limitation over: Spring’s Estate, 216 Pa. 529.
Appeal dismissed and decree affirmed with costs.